—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in denying Volvo’s motion for summary judgment. Plaintiff cannot establish a prima facie cause of action because, by failing to comply with a prior conditional order of preclusion, plaintiff is barred from introducing any evidence regarding the central issues of liability and damages (see, Zletz v Wetanson, 67 NY2d 711, 713; Thompson v County of Erie, 91 AD2d 850, affd 61 NY2d 648; Depo v Marine Midland Bank, 79 AD2d 846, affd 54 NY2d 943; McCraith v Wehrung, 42 AD2d 825). (Appeal from Order of Supreme Court, Niagara County, Koshian, J.— Summary Judgment.) Present — Denman, P. J., Doerr, Green, Balio and Lawton, JJ.